DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 are presented for examination.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US patent No. 10,237567 in view of Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant).

The instant application Claim 1
10,237567 Claim 1
1.    A decoder configured to decode a multi-component picture, the decoder comprising a processor configured for:

determining, based on information extracted from a data stream, a first residual signal relating to a first component of the multi-component picture, wherein the first component represents a first color plane;




1.  A decoder configured to decode a multi-component picture spatially sampling a scene with respect to different components, by 
reconstructing a first component signal relating to a first component of the multi-component picture from a data stream;  and 
reconstructing a portion of a second component signal relating to a second component of the multi-component picture from a spatially corresponding portion of the reconstructed first component signal and a correction signal derived from the data stream, 
wherein the first and second components are colour components and the first component signal is a prediction residual of a temporally, spatially or inter-view prediction of the first component of the multi-component picture and the second component signal is a prediction residual of a temporal, spatial or inter-view prediction of the second component of the multi-component picture, the decoder comprising a block-based hybrid video decoder configured to:
extracting, from the data stream, a signaling syntax element that indicates whether to (a) derive a portion of a second residual signal relating to a second component of the multi-component picture based on a portion of the first residual signal, or (b) derive the second residual signal based on a correction signal extracted from a data stream independent of the first residual signal, wherein the second component represents a second color plane; responsive to the signaling syntax element, deriving the portion of the second residual signal;


sub-dividing the multi-component picture into prediction blocks and residual blocks, and further subdivide the residual blocks into transform blocks;

sub-divide the multi-component picture into tree blocks, subdivide the tree blocks using recursive multi-tree subdivisioning into code blocks, subdivide each code block into prediction blocks and into residual blocks using recursive multi-tree subdivisioning, and subdivide the residual blocks into transform blocks;
selecting prediction modes based on first information from the data stream; determining prediction parameters for the prediction blocks based on second information from the data stream;
select prediction modes based on first information from the data stream at a granularity depending on the code blocks or depending on the prediction blocks;  

set prediction parameters for the prediction blocks based on second information from the data stream;
deriving a prediction signal using the prediction modes and the prediction parameters; 
derive a prediction signal using the prediction modes and the prediction parameters;  
deriving a residual signal within each residual block by performing inverse transformations within the transform blocks; and

derive a residual signal within each residual block by performing inverse transformations within the transform blocks;  and
reconstructing the multi-component picture by combining the prediction signal and the residual signal.
reconstruct the multi-component picture by combining the prediction signal and the residual signal, 

wherein the decoder is configured to extract, from the data stream, a signaling syntax element that indicates, at a granularity of the transform blocks, switching between performing the reconstructing of the second component signal from the spatially corresponding portion of the reconstructed first component signal and the correction signal and reconstructing the second component signal from the correction signal independent of the spatially corresponding portion of the reconstructed first component signal.


The conflicting claims in the instant application and 10,237567 are not identical.  However, the instant application’s claims are obvious over 10,237567’s claims in view of Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant).  
the instant application does not teach “extracting, from the data stream, a signaling syntax element that indicates whether to (a) derive a portion of a second residual signal relating to a second component of the multi-component picture based on a portion of the first residual signal, or (b) derive the second residual signal based on a correction signal extracted from a data stream independent of the first residual signal, wherein the second component represents a second color plane; responsive to the signaling syntax element, deriving the portion of the second residual signal;
Wahadaniah et al. teaches extracting, from the data stream, a signaling syntax element that indicates whether to (a) derive a portion of a second residual signal relating to a second component of the multi- component picture based on a portion of the first residual signal, or (b) derive the second residual signal based on a correction signal extracted from a data stream independent of the first residual signal, wherein the second component represents a second color plane; (i.e. module 1500 parses a parameter from a header of a coded video bitstream indicating inter-color-plane prediction direction.  Inter-color-plane prediction direction specifies whether a second color plane is predicted from a first color plane. Module 1506 and 1507 determines said second color plane is predicted from said first color plane based on a parameter in a header of a compressed video bitstream indicating whether or not inter-color-plane prediction is enabled.)(Fig. 15, para[0128],[0177])
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine 10,237567 and Wahadaniah et al.,  the motivation being to he motivation being to improve chroma prediction efficiency. The examiner’s position is that 10,237567’s claims in view of Wahadaniah discloses all the limitations of the above-mentioned claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

1.	Claims 1-2, 5, 7-11, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant).

Regarding claim 1,
Wahadaniah et al. meets the claim limitations, as follows:
A decoder configured to decode a multi-component picture (i.e. a video decoding process utilizing inter-color-plane prediction scheme)(Fig. 9), the decoder comprising a processor configured for: 
determining, based on information extracted from a data stream (i.e. a header of a compressed video bitstream), a first residual signal relating to a first component of the multi-component picture, wherein the first component represents a first color plane; (i.e. module 1502 decodes a first block of residual samples corresponding to said first color plane from said compressed video bitstream,.)(Fig. 15, para[0128])
extracting, from the data stream, a signaling syntax element that indicates whether to (a) derive a portion of a second residual signal relating to a second component of the multi- component picture based on a portion of the first residual signal, or (b) derive the second residual signal based on a correction signal extracted from a data stream independent of the first residual signal, wherein the second component represents a second color plane; (i.e. module 1500 parses a parameter from a header of a coded video bitstream indicating inter-color-plane prediction direction.  Inter-color-plane prediction direction specifies whether a second color plane is predicted 
responsive to the signaling syntax element, deriving the portion of the second residual signal; (i.e. module 1504 decodes a second block of residual samples corresponding to said second color plane from said compressed video bitstream..)( Fig. 15, para[0128])
sub-dividing the multi-component picture into prediction blocks and residual blocks, and further subdivide the residual blocks into transform blocks; (i.e. the prediction samples D2119 are prediction blocks and the residual samples D2113 are residual blocks.  D2111 are transform blocks of the residual blocks. )(Fig. 21)
selecting prediction modes based on first information from the data stream; (i.e. The switch unit takes the decoded intra/inter prediction mode D2105 to channel either the inter prediction samples D2115 or intra prediction samples D2117 as the prediction samples D2119.  Fig. 26 shows prediction mode in the header of coded video bitstream. )(Fig. 21 and 26, para[0097])
determining prediction parameters for the prediction blocks based on second information from the data stream; (i.e. The motion compensation unit 2106 takes a set of decoded motion vectors D2107 and reference pictures D2127 and produces the inter prediction samples D2115.  The intra prediction unit takes the decoded intra prediction information D2109 and the prior reconstructed samples D2123 of the current image, then produces the intra prediction samples D2117.. )(Fig. 21 and 26, para[0097])
deriving a prediction signal using the prediction modes and the prediction parameters; (i.e. The motion compensation unit 2106 takes a set of decoded motion vectors D2107 and reference pictures D2127 and produces the inter prediction samples D2115.  The intra prediction unit takes the decoded intra prediction information D2109 and the prior reconstructed samples D2123 of the current image, then produces the intra prediction samples D2117. )(Fig. 21 and 26, para[0097])
deriving a residual signal within each residual block by performing inverse transformations within the transform blocks; (i.e. Inverse transform unit 2104 generate the residual samples D2113.  )( Fig. 21, para[0096]-[0097])
reconstructing the multi-component picture by combining the prediction signal and the residual signal. (i.e. The summing unit 2112 adds the prediction samples D2119 and the residual samples D2113 to produce the reconstructed samples D2121.)(Fig. 21, para[0098])

Regarding claim 2, the rejection of claim 1 is incorporated herein.
Wahadaniah et al.  meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for acquiring the correction signal by performing an inverse spectral transformation onto spectral coefficients relating to the second component derived from the data stream to acquire the correction signal in the spatial domain.(i.e. module 1504 decodes a second block of residual samples corresponding to said second color plane from said compressed video bitstream. Fig. 21 shows the residual samples D2113 is obtained by inverse transform 2104.)(Fig. 15 and 21 , para[0128])

Regarding claim 5, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for, in deriving the second residual signal, adaptively setting a second weight at which the correction signal influences the reconstruction of the second residual signal at a sub-picture granularity.(i.e. The summing unit 2112 adds the prediction samples D2119 and the residual samples D2113 to produce the reconstructed samples D2121. Here a second weight can be viewed as 1 in the summing unit.)(Fig. 21, para[0098])

Regarding claim 7, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for adaptively switching, at a sub-picture granularity, in deriving the second residual signal, between 
performing an inverse spectral transformation onto spectral coefficients relating to the second component derived from the data stream (i.e. the first block of residual samples) to acquire the correction signal in a spatial domain and reconstructing the second residual signal using the correction signal in the spatial domain (i.e. performing an inter-color-plan prediction process using a predetermined scaling scheme and said block of reconstructed samples of first color plane to produce a block of prediction samples of second color plane.),(Fig. 15, para[0128]-[0129]) 
acquiring the correction signal in a spectral domain from the data stream, reconstructing, in the spectral domain, the second residual signal using the correction signal as acquired in the spectral domain, and subjecting, in the spectral domain, the second residual signal to an inverse spectral transformation.(i.e. reconstructing a block of reconstructed samples of second block of residual samples. )( Fig. 15, para[0128]-[0129])

Regarding claim 8, the rejection of claim 1 is incorporated herein.
Wahadaniah et al.  meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for adaptively switching, at a sub-picture granularity, a direction of reconstruction of the second component signal between performing the reconstruction of the second component signal from the spatially corresponding portion of the reconstructed first component signal (i.e. Module 1510 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane ) and reversing the reconstruction so as to reconstruct of the first component signal from a spatially corresponding portion of the reconstructed second component signal.(i.e. Module 1516 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said second color plane to produce a block of prediction samples of said first color plane.)( Fig. 15, para[0128]-[0130])


Wahadaniah et al.  meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for switching between: enabling deriving of the second residual signal based on the first residual signal, and disabling deriving of the second residual signal based on the first residual signal.(i.e. Module 1507 determines whether said second color plane is predicted from said first color plane or not based on a parameter in a header of a compressed video bitstream indicating whether or not inter-color-plane prediction is enabled.)(Fig. 15, para[0128]-[0129],[0177])
 
Regarding claim 10, the rejection of claim 1 is incorporated herein.
Wahadaniah et al.  meets the claim limitations, as follows:
The decoder according to claim 1, wherein the first and second components are two of three color components (i.e. YUV three color planes as shown in Fig. 2. Here Y is the first component, and U is the second component.)(Fig. 2), and the decoder is configured for deriving a third residual signal relating to the third color component of the multi-component picture (i.e. V color plane in Fig. 2) from a spatially corresponding portion of the first or second residual signal and a correction signal derived from the data stream for the third component (i.e. module 1922 decodes a third block of residual samples of a third color plane from said compressed video bitstream.  The positions of said first block, said second block and said third block of residual samples are aligned.) (Fig. 19, para[0147]), wherein the decoder is configured for deriving the second and third residual signals on a sub-picture level adaptively individually.(i.e. module 1906 decodes a second block of residual samples of a second color plane from said compressed video bitstream. module 1922 decodes a third block of residual samples of a third color plane from said compressed video bitstream. )(Fig. 19, para[0144]-[0147])
 
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for, in deriving the second residual signal, spatially re-scale, or perform a bit-depth precision mapping on, the first residual signal.(i.e. Module 1510 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane.)(Fig. 15, para[0129])

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant) in view of Kim et al. (US Publication No. 2015/0063438 A1).

Regarding claim 3, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. does not explicitly disclose the following claim limitations:
The decoder according to claim 1, wherein the decoder is configured for, in deriving the second residual signal, adaptively setting a first weight at which the first residual signal influences the reconstruction of the second residual signal at a sub-picture granularity. 
However, in the same field of endeavor Kim et al. discloses the deficient claim limitations, as follows:
the decoder is configured for, in deriving the second residual signal, adaptively setting a first weight at which the first residual signal influences the reconstruction of the second residual signal at a sub-picture granularity.(i.e. In 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wahadaniah with Kim to predict a chroma block by multiplying a reconstructed luma signal block by weight, the motivation being to improve chroma prediction efficiency.
 
Regarding claim 4, the rejection of claim 3 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoder according to claim 3, wherein the decoder is configured for, at the sub- picture granularity, adaptively setting the first weight based on signaling in the data stream.(i.e. where a current chroma block has been encoded in Intra_FromLuma (LM) signal, the chroma block can be predicted by multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication. )(para[0221]-[0222]) 

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 4.


2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant) in view of Gamei et al. (US Publication No. 2015/0078447 A1).

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
The decoder according to claim 1, wherein the decoder is configured for deriving the second residual signal from .(i.e. The reconstructed samples D2121 are filtered by the filter unit 2114 and the filtered samples D2125 are stored into the picture memory unit 2118 for derive te second residual signal.  )(Fig. 21, para[0098])
Wahadaniah et al. does not explicitly disclose the following claim limitation of a spatially low-pass filtered version of the first residual signal.
However, in the same field of endeavor Gamei et al. discloses the deficient claim limitations, as follows:
deriving the second residual signal from a spatially low-pass filtered version of the first residual signal.(i.e. the low-pass smoothing filter used on the reference sample when predicting the pixel at the sample position may be used for chroma PUs in a similar manner to luma PUs.)(para[0194])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wahadaniah with Gamei to use a low-pass smoothing filter to filter luma PUs for .


Allowable Subject Matter
1.	Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KATE H LUO/Primary Examiner, Art Unit 2488